Case: 12-14004   Date Filed: 06/18/2013   Page: 1 of 13




                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-14004
                            Non-Argument Calendar
                          ________________________

                           Agency No. A093-373-611



AI SHU JIN,

                                                                         Petitioner,

                                     versus

US ATTORNEY GENERAL,

                                                                        Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                 (June 18, 2013)


Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-14004     Date Filed: 06/18/2013   Page: 2 of 13


      Ai Shu Jin, proceeding pro se, seeks review of the Board of Immigration

Appeals’s (“BIA”) final order affirming the immigration judge’s (“IJ”) denial of

her application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment (“CAT”). After review, we dismiss in part and deny in

part her petition for review.

                                 I. BACKGROUND

A.    Asylum Application

      Jin is a native citizen of China who is ethnically Korean. In August 2003,

Jin entered the United States.

      More than four years later, in February 2008, Jin filed an application for

asylum, withholding of removal, and CAT protection. Jin alleged she had been

persecuted in China for attending an underground Christian church and aiding

North Korean refugees.

      In her application, Jin stated that she was arrested in February 2003 along

with other church members. Jin was detained for two days, during which time she

was interrogated once, and then was released after paying a fine. Jin’s application

did not describe any physical abuse during the February 2003 detention.

      According to Jin’s application, in April 2003, she and other church members

were arrested again. This time, Jin was detained for two weeks, interrogated


                                             2
              Case: 12-14004     Date Filed: 06/18/2013    Page: 3 of 13


several times, and during two of these interrogations, a policeman banged Jin’s

head against a wall, causing her to bleed and lose consciousness. After Jin’s

release in May 2003, neighborhood officials monitored her movements until she

left China on July 31, 2003. Jin arrived in the United States on August 30, 2003.

B.    Immigration Proceedings

      In May 2008, the former Immigration and Naturalization Service served Jin

with a notice to appear (“NTA”), charging her with removability under

Immigration and Nationality Act (“INA”) § 212(a)(6)(A)(i) as an alien present in

the United States without being admitted or paroled or who had arrived in the

United States at any time or place other than designated by the Attorney General.

      Also in May 2008, Jin attended an asylum interview accompanied by an

interpreter, at which she described the religious persecution she suffered in China.

According to the asylum interviewer’s notes, Jin said she was detained for one day

in February 2003 and did not state she was beaten during this detention. Regarding

her April 2003 detention, Jin indicated that a police officer banged her head against

a wall and another officer gave her a newspaper to stop the bleeding. At some

point during the interrogation, she fell to the floor, hitting her head and losing

consciousness.

      At a July 2008 hearing, Jin, represented by counsel, admitted the NTA’s

allegations and conceded removability. At an October 2008 hearing, Jin conceded


                                              3
               Case: 12-14004   Date Filed: 06/18/2013    Page: 4 of 13


that her asylum application was not filed within the required one-year period after

arriving in the United States. Jin argued that her untimeliness should be excused

based on extraordinary circumstances. Jin testified that she had not filed her

asylum application sooner because a Mr. Fang at a Chinese agency in the United

States led her to falsely believe that he would file the necessary paperwork. After

she discovered in February 2007 that her application was never filed, she retained

an attorney to represent her in November 2007 and filed suit against Mr. Fang.

      Jin also testified about the alleged incidents of religious persecution,

including her two arrests and detentions in February and April 2003. For the first

time, Jin stated that during both detentions, a police officer banged her forehead

against the wall. During cross-examination, the government asked Jin why she did

not state in either her asylum application or her asylum interview that she had been

beaten during her first February 2003 detention. Jin first responded that she may

have been too nervous, but then she admitted that “[t]he first time . . . indeed I was

not beaten.”

      In addition, Jin submitted various supporting documents, including letters

from fellow members of the underground church and two of her brothers. Two

letters from fellow church members stated that they were arrested along with Jin in

April 2003. These two letters stated that Jin “was detained for more than half a

month,” “treated as a non-repent[ant] church member and manipulator who helped


                                             4
              Case: 12-14004    Date Filed: 06/18/2013    Page: 5 of 13


numerous North Korean refugees,” and “fined ten thousand Yuan before release.”

After her release, Jin was “closely monitored by the government,” had to “report to

the police station every week” and “was unable to travel outside easily.” None of

the letters, however, mentioned Jin being harmed while in detention. During cross-

examination, Jin suggested that the church members had not mentioned the beating

because they were scared of the government and the police.

C.    IJ’s Decision

      The IJ denied Jin all requested relief. As to asylum, the IJ concluded that

Jin’s application was not filed within the one-year period required by INA

§ 208(a)(2)(B), 8 U.S.C. § 1158(a)(2)(B) and that Jin had not shown exceptional

circumstances to excuse her untimeliness pursuant to INA § 208(a)(2)(D), 8 U.S.C.

§ 1158(a)(2)(D). The IJ noted that Jin testified she realized in April 2007 that Mr.

Fang had not filed her asylum application, but she nevertheless did not file her

asylum application until February 2008. The IJ concluded that Jin’s ten-month

delay was too long and pretermitted her asylum application as untimely. See 8

C.F.R. § 1208.4(a)(5) (providing that extraordinary circumstances may excuse an

untimely filing “as long as the alien filed the application within a reasonable period

given those circumstances”).

      The IJ then found Jin not credible, noting a “huge discrepancy” in Jin’s

testimony about her first detention. The IJ noted that Jin gave very detailed and


                                             5
              Case: 12-14004     Date Filed: 06/18/2013    Page: 6 of 13


distinct descriptions of each detention and beating, and only abandoned her claim

of being beaten during the first detention when the government confronted her with

her earlier statements in her application and asylum interview omitting any

mention of a beating during the first detention. In addition, the IJ stressed that

although Jin testified she went to the hospital for her injuries, she had not

submitted any medical records or other evidence to corroborate her injuries.

      The IJ also stated he was troubled by some of the letters from China, which

appeared to be form letters that were either identical or extremely similar. In

addition, although two of the letters claimed to be written by people who were

arrested with Jin in April 2003, neither mentioned that Jin was beaten or injured.

The IJ found not credible Jin’s explanation that the letter writers did not want to

put themselves in danger, given that they had already admitted in their letters to

belonging to an underground church and to being questioned by authorities. Based

on these “substantial discrepancies,” the IJ found that Jin’s testimony was not

credible and she therefore failed to meet her burden of proof.

      Alternatively, the IJ found that, even assuming Jin’s asylum application was

timely and her testimony was credible, the two detentions, the one-day detention in

February 2003 with no beating and the April 2003 detention in which she suffered

only a bump on the head, did not rise to the level of past persecution and would not

support a well-founded fear of future persecution. The IJ also found that there was


                                              6
              Case: 12-14004     Date Filed: 06/18/2013   Page: 7 of 13


no evidence Jin would be singled out for persecution if she returned to China and

she had not made a claim that there was a pattern or practice of persecution. The IJ

concluded that Jin failed to establish statutory eligibility for asylum, withholding

of removal or CAT relief.

D.    BIA Appeal

      The BIA dismissed Jin’s subsequent appeal. The BIA agreed with the IJ that

Jin’s asylum application was untimely and that Jin had not shown that she filed

within a reasonable period after learning of Mr. Fang’s failure to file. Therefore,

the IJ had correctly denied Jin’s asylum application as time-barred.

      The BIA further determined that the IJ’s adverse credibility finding was not

clearly erroneous, as the IJ had noted substantial omissions and inconsistencies

between Jin’s testimony, her interview with the asylum officer, and her asylum

application that were not sufficiently explained before the IJ or on appeal.

Specifically, the BIA noted that Jin testified that she was beaten during her first

arrest and detention, but did not mention the incident in her asylum application or

her interview with the asylum officer, and her corroborating letters also did not

mention that event. The BIA agreed with the IJ that Jin’s explanation for why the

letters omitted the beating—that the writers feared they would be harmed—was not

plausible. The BIA also agreed that some of the letters were suspicious because of

their extreme similarity. The BIA rejected Jin’s claim that she was nervous when


                                              7
                Case: 12-14004   Date Filed: 06/18/2013   Page: 8 of 13


she testified about the beating and concluded that Jin’s purported nervousness did

not sufficiently explain the inconsistency and, in any event, the IJ was not required

to accept Jin’s explanation where there were other reasonable inferences based on

the evidence.

      The BIA concluded that because Jin failed to show that she deserved an

exception to the one year deadline and because Jin was not credible, she failed to

carry her burden of proof to obtain asylum. Noting that those two conclusions

were dispositive to Jin’s asylum claim, the BIA explicitly declined to address

whether the two detentions to which Jin testified constituted past persecution or

whether Jin’s testimony established a well-founded fear of future persecution. As

Jin was not credible, the BIA found that Jin also did not meet the more exacting

standard for withholding of removal. The BIA also affirmed the IJ’s denial of

CAT relief because she did not show that she would more likely than not be

tortured by or with the acquiescence of the government if returned to China.

                                 II. DISCUSSION

A.    Timeliness of Asylum Application

      On appeal, Jin argues that she filed her asylum application within a

reasonable time after discovering that Mr. Fang had not done so. We lack

jurisdiction to review a determination that an asylum application is time-barred and

that extraordinary circumstances did not excuse the untimely filing. See INA


                                             8
              Case: 12-14004    Date Filed: 06/18/2013    Page: 9 of 13


§ 208(a)(3); 8 U.S.C. § 1158(a)(3); Chacon-Botero v. U.S. Att’y Gen., 427 F.3d

954, 957 (11th Cir. 2005); Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th

Cir. 2003). Thus, we lack jurisdiction to review the IJ’s determination, affirmed by

the BIA, that Jin’s asylum application was untimely and that she failed to establish

that she filed her application within a reasonable time after she learned of Mr.

Fang’s failure to file the application as promised. We therefore dismiss the

petition as to Jin’s asylum claim and address only her claims of withholding of

removal and CAT relief.

B.    IJ’s Credibility Determination

      Jin challenges the IJ’s adverse credibility determination. Jin argues that she

offered reasonable explanations for why she mistakenly testified that she was

beaten during her first, February 2003 detention and for why her supporting letters

did not mention that she was beaten. She also contends that her testimony that she

was beaten during the first detention was not a major discrepancy.

      Where, as here, the BIA adopted the IJ’s reasoning regarding the alien’s

credibility without making additional findings, we “review the IJ’s decision as if it

were the BIA’s.” Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230 (11th Cir. 2006)

Our review of credibility determinations is “highly deferential” and we “may not

substitute our judgment for that of the Board.” Mohammed v. U.S. Att’y Gen.,

547 F.3d 1340, 1344-45 (11th Cir. 2008) (quotation marks and brackets omitted).


                                             9
             Case: 12-14004     Date Filed: 06/18/2013    Page: 10 of 13


We review an IJ’s credibility determinations under the substantial evidence test,

and we will overturn them only if the record compels doing so. Chen, 463 F.3d at

1230-31.

      An applicant for withholding of removal must show that it is more likely

than not that she will be persecuted on a protected ground. Mendoza, 327 F.3d at

1287; see also 8 C.F.R. § 208.16(b). To be eligible for CAT relief, an alien must

show that she more likely than not would be tortured if returned to the country in

question. Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242 (11th Cir.

2004); see also 8 C.F.R. § 208.16(c)(2). While credible testimony “may be

sufficient to sustain the applicant’s burden without corroboration,” INA

§ 208(b)(1)(B)(ii), 8 U.S.C. § 1158(b)(1)(B)(ii), the weaker an applicant’s

testimony, the greater the need for corroboration. Yang v. U.S. Att’y Gen., 418

F.3d 1198, 1201 (11th Cir. Cir. 2005). “Conversely, an adverse credibility

determination alone may be sufficient to support the denial” of the applicant’s

claim, especially if the applicant fails to produce corroborating evidence. See

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

      In evaluating credibility, the IJ must consider the “totality of the

circumstances,” including “the demeanor, candor, or responsiveness of the

applicant or witness, the inherent plausibility of the applicant’s or witness’s

account, the consistency between the applicant’s written and oral statements


                                             10
               Case: 12-14004       Date Filed: 06/18/2013       Page: 11 of 13


(whenever made and whether or not under oath, and considering the circumstances

under which the statement were made), the internal consistency of each such

statement, the consistency of such statements with other evidence of record

(including reports of the Department of State on country conditions), and any

inaccuracies or falsehoods in such statements, without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim,

or any other relevant factor.” INA § 208(b)(1)(B)(iii), 8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Chen, 463 F.3d at 1233.1 In addition, the IJ “must

offer specific, cogent reasons for an adverse credibility finding.” Forgue, 401 F.3d

at 1287.

       Here, the IJ gave specific, cogent reasons for finding Jin not credible, and

those reasons are supported by substantial evidence. The IJ identified a substantial

and material inconsistency between Jin’s testimony and her asylum application and

asylum interview. Specifically, Jin testified in great detail that she was beaten

during her first detention in February 2003, a key fact she had not included in her

previous statements. Jin did not appear to have merely confused her dates given

that she testified she was also beaten during her second, April 2003 detention and

gave details of that detention and beating that differed from the first detention and


       1
        Although § 1158 applies to asylum claims, an IJ’s credibility findings for purposes of
determining eligibility for withholding of removal are governed by § 1158(b)(1)(B). See 8
U.S.C. § 1231(b)(3)(C).
                                                   11
             Case: 12-14004     Date Filed: 06/18/2013      Page: 12 of 13


beating. Further, she retracted her testimony about the first beating only after she

was confronted with her asylum application and the asylum officer’s interview

notes on cross-examination. Although Jin offered an explanation about being

nervous, under the circumstances, the IJ and the BIA were not required to accept it.

      In addition, Jin did not submit any corroborating evidence that she was

beaten during either detention. As the IJ pointed out, Jin testified that she was

treated at a hospital, but did not submit medical records or any other evidence of

injuries. Further, none of Jin’s supporting letters stated that she was beaten or

injured. Rather, two letters stated that Jin was arrested in April 2003, held for a

time, fined and then closely monitored after her release.

      While Jin suggested that the letter writers omitted the beating out of fear of

the government, the IJ and the BIA found this explanation implausible given that

the letter writers had admitted to belonging to an underground church that helped

North Korean refugees, activities that also could draw the Chinese government’s

attention. Notably, the U.S State Department’s 2009 China Country Report

indicated that the government had detained both members of unregistered house

churches and people who gave aid to North Korean refugees. In any event, even

assuming Jin’s explanation was indeed “tenable” and not implausible, it would not

compel a finding that she was credible. See Chen, 463 F.3d at 1233.




                                             12
             Case: 12-14004     Date Filed: 06/18/2013    Page: 13 of 13


      Although the two letters from her fellow church members corroborate her

testimony that she was arrested and detained in April 2003, the IJ found them

troubling because they used identical language, suggesting they were form, rather

than individually written, letters. The record supports the IJ’s finding that these

letters contained virtually identical language.

      In sum, substantial evidence supports the reasons given for discrediting Jin.

Jin does not argue that other evidence in the record, absent her discredited

testimony, compels a conclusion that she was persecuted or is likely to be

persecuted or tortured if returned to China. Because the IJ’s adverse credibility

determination is supported by substantial evidence, we do not address Jin’s

argument that her testimony, taken as true, established her eligibility for

withholding of removal or CAT relief.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                             13